 1
 2
 3
 4                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON                Jan 30, 2019
                                                                          SEAN F. MCAVOY, CLERK
 7
     MARIA BARRIENTOS, o.b.o., E.B.B.,              No. 4:18-CV-5083-JTR
 8   a minor child,
 9                                                  ORDER GRANTING STIPULATED
                         v.                         MOTION FOR REMAND
10
                                                    PURSUANT TO SENTENCE FOUR
11   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
12
13                Defendant.
14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 21.
18   Attorney D. James Tree represents Plaintiff; Special Assistant United States
19   Attorney Lisa Goldoftas represents Defendant. The parties have consented to
20   proceed before a magistrate judge. ECF No. 7. After considering the file and
21   proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 21, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative proceedings pursuant to
25   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge
26   (ALJ) will hold a de novo hearing, further develop the record as necessary, and
27   issue a new decision. The ALJ shall: (1) reevaluate E.B.B.’s impairments to
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   determine whether they meet, medically equal, or functionally equal a listing
 2   impairment, including listings 102.10 and 111.09; (2) reevaluate the statements of
 3   E.B.B.’s mother and explain the weight accorded to this evidence; and (3) obtain
 4   updated evidence from a medical expert. Plaintiff may present additional
 5   testimony and submit additional evidence.
 6         2.    Judgment shall be entered for PLAINTIFF.
 7         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 8   STRICKEN AS MOOT.
 9         4.    An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED January 30, 2019.
14
15                               _____________________________________
                                           JOHN T. RODGERS
16                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
